1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   JONAS B. FOSTER                                  )   Case No.: 1:20-cv-01596-NONE-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13          v.                                            DISCOVERY CONFERENCE, AND DIRECTING
                                                      )   CLERK OF COURT TO SEND PLAINTIFF A
                                                      )
14   TULARE COUNTY SHERIFF’S                              COPY OF THE DOCKET IN THIS CASE
                                                      )
     DEPARTMENT, et al.,
15                                                    )   (ECF No. 27)
                                                      )
16                  Defendants.                       )
                                                      )
17                                                    )
18          Plaintiff Jonas B. Foster is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for a discovery conference, filed June 4, 2021.
21          On May 24, 2021, Defendants filed separate answers to the complaint. (ECF Nos. 24, 25.)
22          On May 25, 2021, the Court issued the discovery and scheduling order. (ECF No. 26.)
23          Plaintiff moves for a discovery conference pursuant to Federal Rule of Civil Procedure 26(f).
24   Parties are generally required to confer prior to a scheduling order. Fed. R. Civ. P. 26(f). However,
25   certain proceedings are exempt from this requirement. This includes “an action brought without an
26   attorney by a person in the custody of the United States, a state, or a state subdivision.” Fed. R. Civ. P.
27   26(a)(1)(B)(iv). This action was brought by Plaintiff, a prisoner proceeding pro se. Thus, it is thus
28   exempt from the requirements of a discovery conference pursuant to Rule 26(f). Pursuant to the
                                                          1
1    Court’s May 25, 2021 order, Plaintiff may now propound discovery upon Defendants and permission

2    from the Court is not necessary. The Court will provide Plaintiff a copy of the docket in this case

3    which contains the name and contact information for Defendants’ counsel.

4             Accordingly, it is HEREBY ORDERED that:

5             1.      Plaintiff's motion for discovery conference, filed June 4, 2021, is denied; and

6             2.      The Clerk of Court shall send Plaintiff a copy of the docket in this case.

7
8    IT IS SO ORDERED.

9    Dated:        June 7, 2021
10                                                       UNITED STATES MAGISTRATE JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
